Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 16-20 and 25 are hereby cancelled as non-elected claims without traverse

Allowable Subject Matter
Claims 1-15 and 24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a) transporting the substrate at a predetermined speed along the belt conveyor in the transport direction; b) while the substrate passes the processing stations: creating by means of the processing stations using timing for activation and deactivation of their respective function, the interconnection structure in the substrate film and/or optionally on a portion of the substrate film away from the interconnection structure a test pattern of elongated test structures comprising conductive scribe test lines, isolating scribe test lines and conductive printed test lines with each of the test lines associated with a respective processing station; c) subsequently measuring each of the structural elements in the interconnection structure and determining structural parameters of each of the structural elements, and/or if the test pattern was created, measuring each of the elongated test structures and determining structural parameters of each of the test structures, the structural parameters of each of the structural elements and/or each of the test structures -2- Attorney Docket No.: P6068140PCT/USU.S. Application No.: Amendment dated: March 12, 2020 being selected from a group comprising relative position, width, variance of width, relative position of line edges; d) based on the structural parameters establishing an positioning error, which is associated with an occurrence of a functional defect in the interconnection structure and e) based on the established positioning error, 
	Claims 2-15 and 24 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claim 1, the closest prior arts were Dobson et al. (Pub No. US 2013/0249580 A1), Frey (Pub No. US 2012/0028404 A1), Feldman-Peabody et al. (Pub No. US 2012/0021536 A1, hereinafter Feldman-Peabody), Wang et al. (Pub No. US 2009/0287446 A1, hereinafter Wang), and Lu et al. (Pub No. US 2009/0256581 A1, hereinafter Lu) teach everything of claim 1 except for “a) transporting the substrate at a predetermined speed along the belt conveyor in the transport direction; b) while the substrate passes the processing stations: creating by means of the processing stations using timing for activation and deactivation of their respective function, the interconnection structure in the substrate film and/or optionally on a portion of the substrate film away from the interconnection structure a test pattern of elongated test structures comprising conductive scribe test lines, isolating scribe test lines and conductive printed test lines with each of the test lines associated with a respective processing station; c) subsequently measuring each of the structural elements in the interconnection structure and determining structural parameters of each of the structural elements, and/or if the test pattern was created, measuring each of the elongated test structures and determining structural parameters of each of the test structures, the structural parameters of each of the structural elements and/or each of the test structures -2- Attorney Docket No.: P6068140PCT/USU.S. Application No.: Amendment dated: March 12, 2020 being selected from a group comprising relative position, width, variance of width, relative position of line edges; d) based on the structural parameters establishing an positioning error, which is associated with an occurrence of a functional defect in the interconnection structure and e) based on the established positioning error, providing a correction of settings of one or more of the processing stations and/or the belt conveyor” as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML